                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


    SANDRA HOLDING LTD.,

               Petitioner,

    v.

                                              No. 18-mc-91406-PBS
    FAWZI MUSAED AL SALEH, AHMAD
    FAWZI AL SALEH, QUABBIN
    CAPITAL INC., AND JOHN I.
    SNOW III,

               Respondents.


               ORDER ON PETITIONER’S MOTION FOR ISSUANCE OF
                  LETTERS ROGATORY UNDER 28 U.S.C. § 1782

CABELL, U.S.M.J.

     I.     INTRODUCTION
          The petitioner, Sandra Holding Ltd. (Sandra Holding), seeks

permission to obtain discovery in the United States for use in a

foreign proceeding pursuant to 28 U.S.C. § 1782.            (Dkt. 1).        In

this case the petitioner seeks discovery from Fawzi Musaed Al Saleh

(Fawzi), Fawzi’s son Ahmad Fawzi Al Saleh (Ahmad), Quabbin Capital

Inc. (Quabbin Capital), and John I. Snow, III (Snow) (collectively,

respondents), for use in a proceeding before the Grand Court of

the Cayman Islands. 1        The respondents oppose this motion, arguing

that Sandra Holding has not satisfied the statutory requirements


1 The petitioner subsequently withdrew its request with respect to Ahmad
because it was unable to serve him in Massachusetts. (Dkt. 27). The court
thus addresses only arguments related to Fawzi, Quabbin Capital, and Snow.
under 28 U.S.C. § 1782.         (Dkt. 18).    The respondents argue that

the court should exercise its discretion to deny the motion even

if Sandra Holding has satisfied these requirements.              (Id.).   The

motion has been referred to this court for resolution.            (Dkt. 21).

For the reasons set forth below, the petitioner’s motion is granted

in part with respect to Quabbin Capital and Snow and denied with

respect to Fawzi.

    II. RELEVANT BACKGROUND
      During the 1980s, a group of brothers from Kuwait began

investing in the United States through an offshore special purpose

Cayman     Islands    company   called    Universal     Enterprises,      Ltd.

(“Universal”).       Each brother created an offshore trust company in

the Cayman Islands to own his respective shares in Universal.             The

petitioner is owned by Nuri Musaed Al Saleh (“Nuri”) and holds

legal title to Nuri’s shares in Universal.            Yasmine Holding Ltd.

is owned by Fawzi and/or his children and holds legal title to

Fawzi’s shares in Universal.           Fawzi is the founding and sole

director of Universal, though he may soon resign the position due

to his age and poor health. 2

        The petitioner claims that since the creation of Universal,

Fawzi has “failed and refused to disclose material information

about    Universal’s     finances   and   business    activity    to   Sandra



2 Fawzi was 79 years old at the time this matter was initiated, suffers from
ALS, and is dependent upon a ventilator to breathe.

                                      2
Holding.”       (Dkt. 2, at 2).    Upon information and belief and based

upon a review of certain company documents, the petitioner claims

that Fawzi and/or his son Ahmad “orchestrated” a substantial sale

of Universal’s assets to a trust company controlled by Fawzi and

Ahmad that was not an arms-length transaction in or around 2014.

Sandra Holding alleges that it never received a distribution from

this sale.

      Pursuant to Universal’s Articles of Association, if Sandra

Holding were to bring an action against Universal and Fawzi, it

must be filed in the Grand Court of the Cayman Islands.                       The

petitioner has not yet filed an action in the Grand Court but

contends that it reasonably anticipates doing so and has retained

Cayman counsel to that effect.          Through the present application,

the petitioner seeks information it conceivably might use to

prosecute that action, including what amounts to nearly all of

Universal’s       corporate   documents    for   the    last     thirty    years.

Specifically,       the   petitioner    seeks    to    depose,    and     request

documents from Fawzi, Quabbin Capital (an investment management

firm the petitioner believes acted as a financial advisor to Fawzi

and   was   a    subsidiary   of   Universal),   and   Snow    (President     and

Managing Director of Quabbin Capital).

  III. LEGAL STANDARD
      A court may allow discovery to be sought in the United States

for use in a foreign proceeding through an application pursuant to

                                       3
28   U.S.C.    §   1782.     Section     1782     sets     out    four     statutory

requirements that a petitioner must satisfy as a threshold matter.

Specifically,      the   petitioner    must     show     that    the   request   for

discovery is:       (1) directed to a person who “resides in or is

found” in the district where the court sits; (2) for documents or

testimony for use in a foreign proceeding; (3) made by a tribunal

or upon the application of an interested party; and (4) not seeking

material protected by “any legally applicable privilege.”                     See §

1782(a); In re Schlich, 893 F.3d 40, 46 (1st Cir. 2018).

     “If all of these statutory requirements are met, the district

court   is    authorized,    but   not       required,    to     provide    judicial

assistance by permitting discovery.”              In re Schlich, 893 F.3d at

46 (citing Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

241, 247 (2004)) (emphasis added).              The Supreme Court identified

four factors to be considered when exercising discretion on a §

1782 application in Intel:            (1) whether the person from whom

discovery is sought is a party to the foreign proceeding; (2) the

nature of the foreign tribunal, the character of the foreign

proceeding, and the receptivity of the foreign tribunal to the

court’s assistance; (3) whether the applicant is attempting to

circumvent the proof-gathering restrictions or policies of the

foreign tribunal; and (4) whether the discovery requested is unduly

intrusive or burdensome.           Intel, 542 U.S. at 264-65; Minis v.



                                         4
Thompson, No. 14-91050-DJC, 2014 WL 1599947, at *3 (D. Mass. Apr.

18, 2014).

  IV. DISCUSSION

      A.    Statutory Requirements

      In this court’s view, the petitioner has satisfied all four

statutory requirements set out in § 1782.       First, the respondents

were either found in or reside in the District of Massachusetts.

“[I]f a person is served . . . while physically present in the

district of the court that issued the discovery order, then for

the purposes of § 1782(a), he is ‘found’ in that district.”       In re

Edelman, 295 F.3d 171, 180 (2d Cir. 2002).      While Fawzi resides in

Kuwait, he was personally served with this application while on

Cape Cod.    Therefore, Fawzi was “found in” this district.     Quabbin

Capital’s principal place of business is in Boston, Massachusetts,

and Snow resides in Winchester, Massachusetts.      Therefore, Quabbin

Capital and Snow “reside in” this district.

      As to the second requirement, if the foreign proceeding is

not already in progress, it must at least be “within reasonable

contemplation,” though it need not be “pending” or “imminent.”

Intel, 542 U.S. at 259.   The circuit courts have grappled with the

definition of “within reasonable contemplation” in this context.

The Eleventh Circuit has upheld a § 1782 discovery order where the

petitioner had conducted an extensive internal audit related to

the   contemplated   action,   provided   a   facially   legitimate   and

                                     5
thorough explanation of this ongoing investigation, stated its

intent both to commence a civil action and continue a related

pending arbitration, and detailed how the discovery sought would

be applied in its pleading before a foreign tribunal.             Application

of   Consorcio   Ecuatoriano    de    Telecomunicaciones        S.A.   v.   JAS

Forwarding (USA), Inc., 747 F.3d 1262, 1269 (11th Cir. 2014).               The

Second Circuit has upheld the denial of a § 1782 application where

the petitioner alleged only “that they had retained counsel and

were discussing the possibility of initiating litigation,” despite

having five years and ample opportunity in which to commence

investigations or initiate litigation.            Certain Funds, Accounts

&/or Inv. Vehicles v. KPMG, LLP, 798 F.3d 113, 124 (2d Cir. 2015)

(emphasis in original). In both cases, however, the courts caution

that § 1782 should not be used to enable a fishing expedition,

whereby the petitioner uses the discovery process in a blind effort

to find damaging evidence to be used against an adversary without

any specific underlying legal claims or theory of liability.                See

JAS Forwarding, 747 F.3d at 1274; KPMG, 798 F.3d at 124.

     This court is persuaded that Sandra Holding has “reasonably

contemplated”    commencing    an   action   in   the   Grand   Court.      The

petitioner   has   retained    Cayman     counsel   for   the     purpose    of

initiating that action.       Though the retention of foreign counsel

alone was not sufficient to obtain discovery in KPMG, there are

additional factors present in this case.                Sandra Holding has

                                      6
reviewed certain company documents concerning the 2014 sale of

Universal’s assets.      While this review appears less substantial

than the extensive internal audit that occurred in JAS Forwarding,

it is nonetheless indicative of a reasonably contemplated foreign

proceeding.

      The respondents argue that the petitioner has not yet stated

an exact claim or shown evidence of a ripe dispute (such as a

demand letter), but Sandra Holding has stated with some specificity

a basic theory of liability and the type of suit it plans to

initiate, to wit: a derivative shareholder lawsuit in the Cayman

Islands against Universal and Fawzi based on fraud.          (Dkt. 4, 29).

Similar to JAS Forwarding, the petitioner has stated its intent to

pursue a legal action and articulated a facially legitimate reason

for   pursuing   this   discovery.       Further,    the   petitioner    has

persuasively explained how the discovery sought might be applied

in its pleading before the Grand Court. Finally, Nuri has recently

filed three lawsuits against Fawzi and his related entities in

Kuwait, suggesting that the petitioner’s principal is already

committed to pursuing legal disputes regarding Fawzi. 3             In sum,




3 Although the court is not compelled to take notice of these other
proceedings, they may well indicate that a future lawsuit is likely. See In
re Hornbeam Corp., 722 F. App'x 7, 9 (2d Cir. 2018) (where petitioner
“previously brought two related actions” in a foreign tribunal against a
respondent, “and represented that it intended to initiate further
litigation,” there was “a sufficiently concrete basis for a contemplated
[foreign] proceeding”) (internal quotations omitted).

                                     7
the record shows that the petitioner is indeed seeking discovery

for use in a reasonably contemplated foreign proceeding.

     Lastly, the respondents do not dispute that the applicant is

an interested person or that the application seeks disclosure of

non-privileged        materials,   and    the   record     does    not     indicate

otherwise.     The court finds from the foregoing that the petitioner

has satisfied all four statutory requirements necessary for a court

to allow discovery under § 1782.

     B.       Discretionary Factors

              1.   Fawzi

     Based on a review of the discretionary factors, this court

finds that allowing discovery from Fawzi would be inappropriate.

To begin, Fawzi is likely to be a party in the foreign proceeding.

The necessity for § 1782 discovery is decreased for parties of the

foreign proceeding because the foreign tribunal presumably has the

authority to obtain such discovery but may not be able to do the

same for nonparties.         Intel, 542 U.S. at 264; Minis, 2014 WL

1599947, at *3.        Here, when the petitioner commences its suit in

the Cayman Islands and names Fawzi as defendant, it will be able

to seek discovery from him through the Grand Court’s procedures.

While the petitioner asserts in its reply memorandum that Fawzi

“will   not    necessarily    be    a   defendant    in   the     Cayman   Islands

lawsuit,”      this    directly    contradicts      the   petitioner’s      stated

intention in its first memorandum and in the affidavit of its

                                         8
foreign counsel to sue Fawzi.             More importantly, it seems both

improbable and illogical that Sandra Holding would commence a suit

over an alleged inappropriate transaction that it believes Fawzi

may have orchestrated without naming Fawzi in the suit.                While the

petitioner is correct in its assertion that one factor should not

control the discretionary analysis, the factors collectively weigh

against allowing discovery from Fawzi.

       As to the second factor (nature and receptivity of the foreign

tribunal to the requested materials), both sides make compelling

arguments,    each     citing    reputable     attorneys    practicing    in   the

Cayman Islands. Several courts that have rejected a § 1782 request

based on this factor have done so at the express request of the

foreign tribunal.        See, e.g., Schmitz v. Bernstein Liebhard &

Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004); In re Ex Parte

Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1040 (N.D.

Cal. 2016); In re Microsoft Corp., 428 F. Supp. 2d 188, 194

(S.D.N.Y. 2006).        On one occasion, this district has denied a §

1782     application     until     the    foreign    tribunal     in     question

“provide[d] some affirmative indication of its receptivity to the

requested materials.”           In re Babcock Borsig AG, 583 F. Supp. 2d

233, 241 (D. Mass. 2008) (emphasis added).               Here, the petitioner

claims    that   it    must     obtain   the   desired     discovery   prior   to

commencing an action so it may meet the strict pleading standards

of the Grand Court.       The petitioner further asserts that the Grand

                                         9
Court will be receptive to this court’s assistance, largely because

it has accepted discovery obtained pursuant to § 1782 once in the

past, but also because it is a signatory to the Hague Evidence

Convention. Lyxor Asset Management S.A. v. Phoenix Meridian Equity

Limited, 2009 CILR 553 (Sep. 24, 2009).           The respondents argue,

inter alia, that Grand Court policies generally prohibit pre-suit

discovery and the taking of deposition testimony, and that the

pleading standards in the Cayman Islands are not as stringent as

the petitioner contends.        However, the respondents cite no Grand

Court case rejecting discovery obtained under § 1782, nor has the

Grand Court requested that this particular application be denied.

While the petitioner and the respondents both put forth strong

arguments, the court finds that this factor weighs slightly in

favor of discovery; the Grand Court appears to be marginally more

receptive than it is unreceptive to the type of discovery the

petitioner seeks.

      The third factor is also adeptly argued by both sides.          The

respondents allege that the petitioner is using this application

to circumvent what they view as the Grand Court policy against

depositions.      However, the Supreme Court has explicitly ruled that

§   1782   does   not   limit   “a   district   court's   production-order

authority to materials discoverable in the foreign jurisdiction if

located there.”      Intel, 542 U.S. at 243.       The petitioner denies

attempting to circumvent Grand Court policies and argues that the

                                      10
Grand Court could deny admission of depositions that violate its

evidentiary laws.       This district has approved a § 1782 application

stemming from a Grand Court proceeding in the past.                            In re Penner,

No. 17-CV-12136-IT, 2017 WL 5632658, at *3 (D. Mass. Nov. 22,

2017).     Though that proceeding was in progress at the time of the

court’s    ruling     and   the      Grand          Court    had    already      approved      a

deposition of the respondent, In re Penner—together with the Grand

Court’s    acceptance       of   §    1782          discovery      in   Lyxor—nonetheless

suggests    that     discovery       may       be    allowed     under    §    1782   without

offending the proof-gathering restrictions or policies of the

Grand Court. The court finds that the petitioner is not attempting

to circumvent the proof-gathering restrictions or policies of the

Grand Court.

      Finally, the fourth factor weighs heavily against allowing

discovery     from    Fawzi,     as       it    would       be   unduly       intrusive      and

burdensome.        Section 1782 requires discovery orders to be “in

accordance with the Federal Rules of Civil Procedure” unless the

court should order otherwise.               28 U.S.C. § 1782(a); see Intel, 542

U.S. at 260.       In turn, the Federal Rules of Civil Procedure limit

the   scope   of     discovery       to    “any      nonprivileged        matter      that    is

relevant to any party's claim or defense and proportional to the

needs of the case, considering . . . whether the burden or expense

of the proposed discovery outweighs its likely benefit.”                              Fed. R.

Civ. P. 26(b)(1).        In the § 1782 context, “[r]equests are unduly

                                               11
intrusive and burdensome where they are not narrowly tailored,

request confidential information and appear to be a broad ‘fishing

expedition’    for    irrelevant      information.”      In    re   Ex   Parte

Application of Qualcomm Inc., 162 F. Supp. 3d at 1043.

      Here, the petitioner seeks a court order compelling Fawzi to

produce a wide range of documents relating to Universal and five

other companies (including Quabbin Capital and Sandra Holding)

covering   a   time   period   from    January   1,   1987    (shortly   after

Universal’s formation), to the present day.            Sandra Holding also

seeks to depose Fawzi.         The burden of obtaining discovery from

Fawzi far outweighs its potential benefits.           As noted above, Fawzi

is extremely ill, to the point that sitting for a deposition—

whether in the United States or Kuwait—would likely be physically

demanding, or even a potential risk to his well-being. 4            While the

petitioner asserts that this “makes it all the more important that

he be deposed as soon as possible,” this argument does not make

Fawzi any less sick, nor does it make the process of deposing him

any less taxing on his health.         Even if discovery were granted as

to Fawzi, it seems unlikely that his health would enable him to

substantially comply with the petitioner’s requests, thus limiting

the likely benefit of the discovery.             Overall, the burden that




4 The petitioner, presumably aware of Fawzi’s medical condition, nonetheless
failed to mention it in its initial memorandum in support of its application.

                                       12
would be imposed on Fawzi by granting the proposed discovery order,

even in a limited form, outweighs its potential benefit.

     In sum, the second and third discretionary factors weigh

slightly in favor of ordering discovery from Fawzi but the first

and fourth factors weigh strongly against such an order.   As Fawzi

is likely to be a party to the Cayman Islands suit regardless of

this court’s actions, and as no discovery order could be tailored

to avoid placing an undue burden on Fawzi, the petitioner’s motion

is denied as it relates to Fawzi.

          2.   Quabbin Capital & Snow

     The first factor weighs in favor of granting discovery as to

Quabbin Capital and Snow because neither respondent is likely to

be a party in the foreign proceeding.   Neither party has suggested

that Quabbin Capital or Snow would be named in a future suit in

the Cayman Islands, and the record does not suggest otherwise.

Thus, the Grand Court may lack the authority to obtain discovery

from Quabbin Capital and Snow without assistance from this court,

despite their alleged relevance to the matter at hand.         See

Intel542 U.S. at 264; Minis, 2014 WL 1599947, at *3.

     For the same reasons discussed above, the second and third

factors also weigh slightly in favor of discovery from Quabbin

Capital and Snow. The fourth factor also weighs in favor of

allowing discovery from Quabbin Capital and Snow, though it also



                                13
compels this court to limit the scope of such discovery. 5                  The

petitioner    seeks     discovery   from    these     respondents   that    is

virtually identical to the discovery it seeks from Fawzi.                 While

the   petitioner      speculates    about   alleged    wrongdoing    by    the

respondents over the past few decades, it has only shown specific

suspicion of one particular wrongful act, that being a related-

party transaction in 2014 involving the sale of Universal’s assets.

This discovery would cover 30 years and six companies, three of

which the relationship to the matter at hand is not evident.               Much

of the requested discovery would not be “relevant to any party's

claim or defense and proportional to the needs of the case,” as

the underlying claim in this case likely centers on one alleged

transaction roughly five years ago.           Fed. R. Civ. P. 26(b)(1).

This court finds that the proposed discovery is disproportionate

to the needs of the case.           However, a discovery order may be

crafted that is in line with § 1782’s “twin aims of providing

efficient assistance to participants in international litigation




5 It is well within the court’s authority to issue a limited or modified
discovery order. 28 U.S.C. § 1782(a) (discovery “order may prescribe the
practice and procedure . . . for taking the testimony or statement or
producing the document or other thing”); Fed. R. Civ. P. 26 (court may “limit
the frequency or extent of discovery . . . if it determines that: (i) the
discovery sought is unreasonably cumulative or duplicative . . . [or] (iii)
the proposed discovery is outside the scope permitted”); Intel, 542 U.S. at
265 (“unduly intrusive or burdensome requests may be rejected or trimmed”);
Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 (2d Cir. 1995) (“it is
far preferable for a district court to reconcile whatever misgivings it may
have about the impact of its participation in the foreign litigation by
issuing a closely tailored discovery order rather than by simply denying
relief outright”).

                                      14
and encouraging foreign countries by example to provide similar

assistance to our courts” without imposing an unreasonable or

burden on the respondents.              Intel, 542 U.S. at 252.

          If limited in scope to information regarding the alleged

related-party        transaction     in    or   around    2014,    the   discovery

requests should not be unduly intrusive or burdensome for Quabbin

Capital or Snow.          Complying with a limited request like this will

likely not require the respondents to scour the entirety (or even

the majority) of their business and financial records.

     V.     CONCLUSION

          For the foregoing reasons, the petitioner is permitted to

seek discovery from Quabbin Capital and Snow, but only pertaining

to    the    sale    of   Universal’s     assets   in    or   around   2014.      The

petitioner      is    not     permitted    to   seek     discovery     from    Fawzi.

Therefore,      the       petitioner’s    Motion   for    Issuance     of     Letters

Rogatory Under 28 U.S.C. § 1782 is GRANTED in part and DENIED in

part.



SO ORDERED.

                                                /s/ Donald L. Cabell
                                                DONALD L. CABELL, U.S.M.J.



DATED:      July 15, 2019




                                          15
